DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/27/2022 has been entered. Claims 1-15 are currently pending.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has amended claim 1 to recite “a substrate comprising a first main surface and an opposite second main surface, a cap-shaped lid of a package, the lid being arranged on the first main surface of the substrate, wherein the lid forms a hollow that defines a hollow measuring cavity, a micropump comprising a pump inlet and a pump outlet, the micropump being configured to suck in an analyte fluid present in the measuring cavity through the pump inlet and eject the same to an environment outside the measuring cavity via the pump outlet, a sensor for detecting at least one component of the analyte fluid present within the measuring cavity and movable by means of the micropump, wherein both the sensor and the micropump are adjacently arranged on, and in direct contact with, the first main surface of the substrate, and wherein the cap-shaped lid contactlessly covers the sensor and the micropump such that both the sensor and the micropump are each arranged inside the hollow measuring cavity formed by the cap-shaped lid.” Applicant has further clarified that structure and mounting of the cover such that the prior art of record would not be modifiable in an acceptable manner to read on the claims. For at least this reason, claim 1 and dependent claims 2-15 are found to be allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746